CORRECTED NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 15 June 2022 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The Objections to the Specification & Claims are withdrawn; &
Claims 24-31, 40 & 42-45 are pending for review.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
After an initial interview on 7 July 2022, authorization for this examiner’s amendment was given in a telephone interview with Attorney Nathan P. Sportel on 13 July 2022.
The application has been amended as follows:
IN THE CLAIMS
In the last line of Claim 24: --tube is coupled around the one of the at least two rod members; wherein the cylindrical tube has length greater than a thickness of the accessory support structure.-- replaced “tube is coupled around the one of the at least two rod members.”; &
In the last line of Claim 42: --rod member; wherein each of the first and second cylindrical tubes has length greater than a thickness of each of the first and second accessory support structures, respectively.-- replaced “rod member.”
IN THE DRAWINGS
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
The following reference characters described in the specification should be added to the drawings:
Kit Height “kh”;
Pan Length “Lp”;
Ring Length “RL”;
Tubular Member Width / Diameter “tmw” &
Ring Connector #26; &
The reference character “tm”, included in Fig. 5 but not mentioned in the specification, should be removed from the drawings.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 24-31, 40 & 42-45 are allowed.
The Examiner’s statement of reasons for allowance are as discussed in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Huson can be reached on (571) 272-4887.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/
Examiner, Art Unit 3749

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762